Exhibit 23(c) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-4of our report dated February 28, 2008 relating to the financial statements and financial statement schedule, which appears in Illinois Power Company’s Annual Report on Form 10-K for the year ended December 31, 2007.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP Saint
